Response to After-Final Arguments
Cont. 3 a):
Applicant has proposed amendment to claim 4 to be an independent claim with new limitations, wherein the claim 4 recites a method claim and not product claim has previously examined claim 1, from which claim 4 is depended upon. Hence the proposed amendment claim 4 raise new issues would require further consideration including restriction practices and/or search. 
Cont. 7a): 
Applicant has proposed amendments to claim 1-3, 5, 6, 8 and 9 filed on 11/07/2021 is not proper.  Claim 1-3, 5, 6, 8 and 9 are not amended, these claims were previously presented on 08/07/2021; wherein the claims were rejected in the Final Office action, mailed on 09/07/2021. While these proposed amendments to claim 1-3, 5, 6, 8 and 9 filed on 11/07/2021 have undermarking to denote amendments, which is not proper claim status, since these claims were “previously presented” on 08/07/2021, and consideration of the filed claims on 08/07/2021 was given and rejected in the Final Office Action mailed on 09/07/2021. 
Cont. 12:
Applicants’ remarks are moot, and considered redundant arguments as submitted 08/07/2021, wherein the Examiner has considered the responses to the remarks in the Final Office Action, address Applicants’ after-final remarks. 
No claims are allowed.  The Examiner maintains the rejections set forth in Final Office Action. 
/HONG T YOO/               Primary Examiner, Art Unit 1792